IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,531-01


                   EX PARTE BENADETO VEGA TORRES III, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 11360 IN THE 287TH DISTRICT COURT
                             FROM PARMER COUNTY


         Per curiam.

                                          OPINION

         Applicant pleaded guilty to delivery of marihuana in a drug free zone and was sentenced to

four years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art.

11.07.

         Applicant contends that his plea was involuntary because trial counsel wrongly advised

Applicant that he would be eligible for parole. Based on the record, the trial court has determined

that trial counsel’s performance was deficient and that Applicant would have insisted on a trial but

for counsel’s deficient performance.

         Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Moussazadeh, 361 S.W.3d
2

684 (Tex. Crim. App. 2012). The judgment in cause number 3603 in the 287th District Court of

Parmer County is set aside, and Applicant is remanded to the custody of the Sheriff of Parmer County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: October 28, 2020
Do not publish